Citation Nr: 1131590	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to a higher initial rating for service-connected left knee total arthroplasty, evaluated as 60 percent disabling beginning May 1, 2005.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1954 to August 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2004 and July 2005 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  The July 2004 rating decision, in pertinent part, granted service connection for left total knee arthroplasty with a temporary evaluation of 100 percent, effective March 8, 2004, and a 30 percent rating, effective May 1, 2005.  The interim July 2005 rating decision granted an increased 60 percent rating, effective June 10, 2005.  

This matter was before the Board in July 2007 when it was remanded for additional development.  In December 2008, the Board, in pertinent part, denied the Veteran's claim for an increased initial rating for his service-connected left total knee arthroplasty.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued an order that vacated, in pertinent part, the December 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a March 2010 Joint Motion for Partial Remand (Joint Motion) by the parties.  

In January 2011, the Board, in pertinent part, granted an increased 60 percent rating, effective May 1, 2005, for the Veteran's service-connected left total knee arthroplasty.  The Board also remanded for additional development entitlement to a rating in excess of 60 percent from May 1, 2005.  [As noted in the Board's January 2011 decision, the Veteran has been assigned the maximum evaluation of 100 percent for his service-connected left total knee arthroplasty for the period beginning March 8, 2004 to April 30, 2005.  Consequently, such period is not for consideration herein.]  The issue has been characterized accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

From May 1, 2005, the Veteran's left total knee arthroplasty has been manifested by moderate pain, weakness, fatigue, and stiffness, with severe lack of endurance, but does not more closely resemble that of an amputation of a lower extremity at the upper third of the thigh.  


CONCLUSION OF LAW

A rating in excess of 60 percent from May 1, 2005, is not warranted for the Veteran's left total knee arthroplasty.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.25, 4.68, 4.71a, Diagnostic Codes (Codes) 5003, 5055, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


The Board's December 2008 decision contained an extensive discussion of the requirements of the VCAA's duty to notify [see the Board's December 2008 decision, pages 6-9.]  The Board concluded that notification duties had been satisfied.  The Court-adopted Joint Motion did not identify any defect in the Board's 2008 decision regarding the notification provisions of the VCAA.  Nor did the parties or the Court itself identify and deficiencies with respect to VCAA notice  compliance on the part of VA.  

Although the Court's Order serves to vacate the Board's 2008 denial and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record, and one which was clearly provided to the Veteran.  Examination of the now-vacated decision reveals that the Board clearly articulated the VCAA's notification requirements to the Veteran.  Given the Court's injunction against piecemeal litigation, the Board is confident that the notification portions of the VCAA are not an issue in this case.  That is, the Board believes that the law of the case is that there are no VCAA notification defects which have been raised by the Veteran and which need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim].  Moreover, it is abundantly clear from pleadings to the Court, the Joint Motion itself, and statements made to the Board that the Veteran and his attorney are fully aware of what is required under the VCAA.  

As for the duty to assist, the Veteran's Social Security Administration (SSA) records and postservice treatment records have been secured.  The VA outpatient records are in the file.  The Board's January 2011 instructions included that the Veteran identify all providers of treatment or evaluation he has received for his service-connected left total knee arthroplasty since 2005, and to provide releases for records of any such private treatment he has received.  In February 2011, the RO sent the Veteran letter that included the Board's instructions, and attached three VA Form 21-4142s (Authorization and Consent to Release Information).  He has not responded further, and he has not identified any available pertinent evidence that remains outstanding.  

The Board notes that in July 1993 and again in March 1997, the National Personnel Records Center (NPRC) indicated that there were no medical records on file and the Veteran's service treatment records fell in the fire-related time period.  NPRC also reported that the Veteran's clinical records could not be reconstructed.  However, such records are not pertinent to the issue on appeal.  The knee condition has already been service-connected, and what is relevant here is the rating to be applied, which is based on more recent evidence. 

The RO arranged for VA examinations in October 2005, July 2006, October 2006, and April 2011 (during the period before the Board).  The Board finds that the examination reports and medical opinions cumulatively provide sufficient information and are adequate for rating purposes, as the examination reports reflect familiarity with the pertinent medical history, and the examination reports include all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

Historically, on March 8, 2004, the Veteran underwent left total knee arthroplasty for varus deformity with advanced degenerative osteoarthritis.  

On June 2005 VA examination, it was noted that the Veteran used a cane as an assistive device to walk.  He reported he was only able to stand for 15 to 30 minutes, and walk 3 blocks.  He complained of pain, stiffness, weakness, weekly flare-ups, causing decreased range of motion and pain.  There were no complaints of giving way or instability.  On physical examination, the Veteran's gait was antalgic, with poor propulsion.  There was no evidence of abnormal weight bearing.  The major functional impact with flare-ups was noted to be pain and lack of endurance with repetitive use.  Range of motion was from 20 to 65 degrees, active motion, with pain beginning at 20 degrees, and 15 to 75 degrees passive motion, with pain beginning at 20 degrees.  On repetitive use, range of motion was from 25 to 55 degrees, and there was lack of endurance.  There was no evidence of inflammatory arthritis; the Veteran denied incapacitating episodes of arthritis.  There was no evidence of crepitation, clicking or snapping, grinding, instability, or patellar or meniscus abnormality.  Left knee weakness was noted to be moderate in severity.  X-rays revealed status post left total knee arthroplasty, with no hardware complications, and small left knee joint effusion.  The diagnoses were previous left knee replacement, and ongoing left knee musculoligamentous strain.  

An August 2005 letter from Dr. J.P.K. opined that because of the Veteran's pain and limitation of motion and loss of functional ability, he is not able to perform the routine activities that are required of him in his line of work.  It was further opined that his condition has continued to deteriorate.  

On October 2005 general VA examination, the Veteran complained of bilateral knee pain, and indicated that he used a cane.  He reported flare-ups with cold weather and weather changes, and that they vary in duration.  Chiropractic treatment occasionally helps, and ibuprofen helps minimally.  He indicated he can walk about 1 block with a cane slowly and then he has to sit and rest.  It was noted he rarely falls.  On physical exam, his gait was antalgic, which impairs his walking and standing.  He flexed both knees from 5 to 60 degrees.  No ligamentous laxity was noted.  He had well-healed scars over both knees.  Additional range of motion exercises revealed range of motion from 10 to 50 degrees, with moderate pain, weakness, and fatigue, but no incoordination.  The major functional impact on repetitive use was pain and weakness.  Additional limitation following repetitive use during flare-ups could not be determined without speculation.  There was no evidence of muscle atrophy, spasms, swelling, effusion, or tenderness, ankylosis or joint laxity.  There was no evidence of motor loss or sensory loss.  The diagnoses included musculoligamentous strain of both knees, and status post bilateral total knee arthroplasties, with no hardware complications.  It was noted that his knees limit his ambulation, including preventing him from ambulating at times, and that he cannot walk distances.  In addition, while sitting his knees are quite painful.  Consequently, his knees would interfere with any activity where repetitive use was needed.  

VA treatment records include a November 2005 report wherein the Veteran denied difficulty with his gait, strength, or balance.  He denied painful joints.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in his lower extremities.  

On July 2006 VA examination (primarily regarding his service-connected right knee disability), the Veteran indicated he uses a cane and corrective shoes at all times to walk.  He reported he is only able to stand for 15 to 30 minutes, and that he can only walk less than 1 block, slowly.  He denied incapacitating episodes of arthritis.  On physical examination, his gait was antalgic, with poor propulsion.  There was no evidence of abnormal weight bearing, inflammatory arthritis, or joint ankylosis.  

On October 2006 VA examination (again, primarily regarding his service-connected right knee disability), it was noted he ambulates with an antalgic gait utilizing a cane.  Range of motion was from 5 to 80 degrees; ligamentous examination was not performed (because he is status post total knee arthroplasty).  He was mildly tender to palpation on the medial aspect of his left distal femur.  The examiner was able to passively extend him to neutral, but he had a 5 degree extensor lag.  X-rays revealed bilateral total knee arthroplasties with surgically resurfaced patellae and patellar button components.  There was a moderate amount of dystrophic calcification seen in each quadriceps tendon.  Bony irregularity off of the left superior medial femoral condyle was seen, suggestive of an old avulsion injury.  Each tibial stem was cemented in place.  There was no evidence of prosthetic loosening on the left.  There was fairly extensive but benign appearance of periosteal reaction seen along each posterior tibial shaft in the interosseous membrane area, of uncertain etiology, although it was opined it could be from underlying venous stasis disease or respiratory illness.  The left lateral examination also demonstrated posterior soft tissue linear density felt to be artifactual.  Each patella tracks normal on the sunrise views.  

VA treatment records include a November 2006 report wherein the Veteran denied difficulty with his gait, strength, or balance.  He complained of bilateral painful knee joints, and that he was taking ibuprofen.  On physical examination, he had a normal unassisted gait, and normal muscle and strength in the lower extremities.  On fall risk assessment, the Veteran denied falling in the past 12 months.  A March 2007 report noted the Veteran's complaint of generalized painful joints; he denied difficulty with his gait, strength, or balance.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  A July 2007 report noted the Veteran's complaint of leg cramps, aching legs, and painful joints.  He denied difficulty with his gait, strength, or balance. On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  An August 2007 report noted the Veteran stated he mows the lawn for lots of elderly women in his neighborhood.  An October 2007 report noted the Veteran denied difficulty with his gait, strength, or balance.  He complained of painful joints.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  A May 2008 report noted his complaint of generalized painful joints.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  

VA treatment records also include an April 2009 report wherein a fall risk assessment was performed, and the veteran denied falling in the past 12 months.  He did complain of a "lump" in his left upper thigh and, cramps for weeks, and joint pain including his knees.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  A September 2009 report noted his complaint of muscle joint pain.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  A March 2010 report included a fall risk assessment wherein the Veteran denied falling in the past 3 months.  It was noted he does not use a mobility device to ambulate, and that he walks without hesitation or loss of balance.  A September 2010 report noted the Veteran is exercising daily and trying to lose weight.  A fall risk assessment noted he had not fallen in the past 3 months, and that he did not use a mobility device to ambulate, indicating he walks without hesitation or loss of balance.  On physical examination, he had a normal unassisted gait, with normal muscle and strength in the lower extremities.  

On April 2011 VA examination, the Veteran complained of ongoing left knee pain, weakness, and stiffness, causing lack of endurance, severe in severity.  He reported he was only able to stand for 15 to 20 minutes, and that he could only walk for 1 block, slowly.  It was noted he always wears corrective shoes, orthotic inserts; he uses no devices (e.g., a cane).   He denied incapacitating episodes of arthritis.  He reported flare-ups occur with weather changes and activity, and last about a day.  On physical examination, his gait was antalgic (moderate in severity), with poor propulsion.  There was no evidence of abnormal weight bearing, inflammatory arthritis, or ankylosis.  Ranges of motion were from 5 to 60 degrees; complete extension could not be performed.  ACL laxity was noted because of his previous left knee replacement.  There was mild evidence of effusion.  No crepitus was noted.  On repetitive use, his range of motion was from 5 to 70 degrees, 3 to 90 degrees, and 10 to 80 degrees.  He complained of moderate pain, mild to moderate weakness and fatigue, but no incoordination.  The major functional impact on repetitive use was noted to be pain and lack of endurance.  The examiner was unable to determine additional limitation following repetitive use during flare-ups without speculation.  The examiner also noted he was unable to determine whether the Veteran had "true knee instability."  The diagnosis was left knee musculoligamentous strain with previous left knee total arthroplasty.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28.  

The Veteran's service-connected left knee total knee arthroplasty has been evaluated under Diagnostic Code 5055 as 60 percent disabling beginning May 1, 2005, pursuant to Fenderson.  The Veteran claims that he is entitled to an initial rating in excess of the 60 percent already assigned for the period from May 1, 2005 until the present.  

[As noted above in the Introduction, the period when the Veteran's service-connected left total knee arthroplasty was rated totally disabling is not for consideration herein.]

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating evaluation for one year after implantation of the prosthesis.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.  

Code 5260 (for limitation of knee flexion) provides a 30 percent rating where limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  

Code 5261 (for limitation of knee extension) provides a 50 percent rating where limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a.  
Codes 5256 and 5262 do not apply in this case, as the pathology required (ankylosis or malunion or nonunion of the tibia and fibula) is not shown.  38 C.F.R. § 4.71a.  

Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II.  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

From May 1, 2005, the Veteran's left knee disability has been rated as 60 percent disabling for residuals of a total knee arthroplasty the Veteran had on March 8, 2004, based on pain, weakness, stiffness and moderate flare-ups.  He cannot be assigned a higher rating under Diagnostic Code 5055, as the 100 percent rating under that code is specifically applicable only to the one year time period following the knee replacement surgery.

As for other potentially applicable diagnostic codes pertaining to knee disorders, none of them provide a rating higher than 60 percent.  Although it is theoretically possible that separate ratings could be assigned under different knee diagnostic codes that would then combine to a rating higher than 60 percent, such is not warranted here for the following reasons.  In determining whether the Veteran could be entitled to a higher combined rating utilizing different diagnostic codes, the Board must consider the amputation rule, which states that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  

Here, the rating schedule establishes that, with regards to a lower extremity, an amputation at the middle or lower third of the thigh is assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended, or where not improvable by a prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Codes 5163, 5164.  In other words, even if the Veteran's leg were amputated slightly above the knee, he still couldn't get a rating higher than 60 percent.  There is no point, then, in discussing whether separate ratings could combine to give him a higher rating, because he simply cannot get a higher rating for a knee condition.  Therefore, as a matter of law, a schedular rating in excess of 60 percent is not warranted for the Veteran's service-connected left total knee arthroplasty from May 1, 2005.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  The evidence does not show any manifestations/impairment of function not encompassed by the schedular criteria for the rating assigned.  The functional impairment shown (decreased range of motion of the knee and associated weakness, pain, stiffness, fatigue, and lack of endurance) is encompassed by the schedular criteria.  See 38 C.F.R. § 4.71a, Code 5055.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record reflects that the Veteran has been granted a total disability rating based on individual unemployability.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied. 



	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 60 percent for left knee total arthroplasty from May 1, 2005 is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


